Opinion issued on May 28, 2009 















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00301-CR
____________

PEDRO LEON SHEPHERD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No.1094952



 
MEMORANDUM O P I N I O N
          Appellant, Pedro Shepherd, was charged with the offense of murder, in trial
court cause number 1094952, and the trial court appointed counsel, R. P. Cornelius,
to represent him.  Subsequently, the State filed a motion to dismiss which includes
as explanation for the dismissal: case refiled as cause number 1204350.  On February
27, 2009, the presiding judge
 of the 174th District Court, granted the State’s  motion
and ordered trial court cause number 1094952 dismissed.  See Tex. Code Crim.
Proc. Ann. Art. 32.02 (Vernon 2008).  Although represented by counsel, appellant
filed a pro se notice of appeal, and this appeal followed.  We find that the appeal of
cause number 1094952 is moot.  See Martinez v. State, 826 S.W.2d 620, 620
(Tex.Crim.App.1992); Hubbard v. State, 841 S.W.2d 33, 33 (Tex.App.-Houston [14th
Dist.] 1992, no pet.).    
          Accordingly, we dismiss the appeal as moot.
          Any pending motions are denied as moot.
PER CURIAMPanel consists of Justices Jennings, Alcala, Higley.
Do not publish.  Tex. R. App. P. 47.2(b).